In a proceeding pursuant to CPLR article 75 to stay arbitration, the petitioner appeals from an order of the Supreme Court, Nassau County (Segal, J.), dated September 24, 1991, which denied the petition.
Ordered that the order is affirmed, with one bill of costs to the respondents Hartford Accident and Indemnity Insurance Company and Country-Wide Insurance Company, appearing separately and filing separate briefs.
We agree with the Supreme Court that Country-Wide Insurance Company presented sufficient evidence to rebut the petitioner’s prima facie showing that the offending vehicle was insured by it at the time of the accident. Accordingly, the petition to stay arbitration was properly denied (see, Matter of Nationwide Ins. Co. [Dye—Metropolitan Prop. & Liab. Ins. Co.J 170 AD2d 683). Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.